DETAILED ACTION
Application 17/058375, “SOLID ELECTROLYTE, ELECTRODE MIXTURE, SOLID ELECTROLYTE LAYER, AND ALL-SOLID-STATE BATTERY”, is the national stage entry of a PCT application filed on 11/18/19 and claims priority from a foreign application filed on 11/19/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/23/22.  


Response to Arguments
Applicant’s arguments filed on 6/23/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Hama teaches a sulfide solid electrolyte having a content of less than 7% Al2O3, suggesting an Al content range which is quite different from the claimed Al content range.  Applicant notes that 7% Al2O3 corresponds to 37000 ppm Al, and 2% Al2O3 corresponds to 10500 ppm Al, values lying outside the claimed range.  Applicant argues that a skilled artisan at the time of invention would not have contemplated the narrower range of Al as in the present claims, making the claimed invention nonobvious over Hama.  In response, regarding the concentration range of Al2O3, Hama paragraph [023] teaches that the content “is preferably 5% by weight or less, more preferably 4% by weight or less, and particularly preferably 3% by weight or less. When the Y content exceeds the above range, Y having low Li ion conductivity may be segregated in the electrolyte, and as a result, Li ion conductivity is not sufficiently increased. Further, the content of Y is usually greater than 0% by weight, preferably 0.1% by weight or more, more preferably 1% by weight or more, and particularly preferably 2% by weight or more” for the benefit facilitating desirable crystal growth.  Thus, the broadest scope of the preferable range is 0.1% to 5%, which corresponds to a range of about 528 to 26,400 ppm Al.  This range overlaps the claimed range.  Moreover, it would have been obvious to try the value of 0.1% Al2O3 since this value is disclosed as a “preferably” used value.  The most preferred range is apparently 2-3 wt % Al2O3, and applicant argues that the 2 wt% and 7 wt% values lie outside the claimed range.  However, it has been held that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP 2123 II).  Accordingly, the claimed invention is found to be obvious because the lower end of the preferable range overlaps with the claimed range at least at 0.1 weight % Al2O3.

The difference between the scope of the claimed range 100 to 1000 ppm, and the Hama range is a consequence of  and the scope of the mechanism of the interaction between the Al2O3 and the solid electrolyte.  In response, claim 1 is drawn to a sulfide solid electrolyte, not a method of manufacturing the electrolyte.  Applicant’s argument is not commensurate in scope with applicant’s invention, as claimed, invention at least because the claim sets forth a broad embodiment of a sulfide solid electrolyte which is not required to operate by the mechanisms argued by applicant, or utilize the aluminum in the manner described by applicant.  As described in MPEP 2111.01 II, it is improper to import limitations from the written description into the claims without express basis to do so.  Accordingly, the claimed invention is obvious over the cited art as described in the art rejections, notwithstanding the technical differences argued by applicant based on the written description of the invention.  

Regarding criticality, the present specification teaches that “since the solid electrolyte of the present invention contains particles of the lithium ion conductive material and particles of an aluminum compound, the particles of the lithium ion conductive material are separated by the particles of the aluminum compound.  As a result, the particles of lithium ion conductive material are less likely to aggregate, and the dispersibility of the particles thereof thus improves…” at paragraph [0023].  This mechanism is not affected by the existence and content of halogen in the electrolyte; therefore, even though evidence is only provided for a particular solid electrolyte form, the paragraph [0023] discussion of present application demonstrates criticality sufficient to overcome the prima facie case of obviousness.  In response, paragraph [0023] appears to make no suggestion as to the effect of the presence of halogen and instead provides a general teaching which is not commensurate in scope with the claimed invention and thus not evidence of criticality of the claimed invention.  It is noted that the quoted section does not tie the improvement to the claimed invention by expressly mentioning features of the claimed invention, and does not distinguish from the prior art by discussing differences between the prior art and the claimed invention.  Accordingly, paragraph [0023] is not found to provide additional evidence sufficient to outweigh the prima facie case of obviousness.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Utsuno (US 2018/0069262) in view of Hama (JP 2015-076316; citations taken from machine translation).
Regarding claim 9, 18 and 19, Utsuno teaches a sulfide solid electrolyte having lithium ion conductivity (paragraphs [0030]), and containing a lithium element, a phosphorus element, and a sulfur element (“Lia(P1-zMz)SbXc”, paragraph [0042]). 
Utsuno further teaches the solid electrolyte having an argyrodite-type crystal structure (abstract, paragraph [0014]).

Utsono does not appear to teach the sulfide solid electrolyte further comprising an aluminum compound [such the aluminum oxide as Al2O3 as in claims 18 and 19], such that the sulfide solid electrolyte contains aluminum in an amount of 100 to 1000 ppm by mass.
In the battery art, Hama teaches a solid sulfide electrolyte material comprising less than 7 wt% of Al2O3 (see abstract).  Hama further teaches that the inclusion of Al2O3 in the above concentration is desirable for providing the solid sulfide electrolyte with enhanced lithium ion conductivity (paragraph [007-008]). 
As described in MPEP 2144.05 I, a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  Moreover, as described in MPEP 2144.04 IIA, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  In this case, the claimed range of 100 to 1000 ppm lies within the broader range of “less than 7 wt %” disclosed by Hama and has not been established as critical* within the scope of claim 1, as claimed.  Thus, claim 1 is found to be obvious over Utsono and Hama, notwithstanding the lack of an express teaching of the claimed aluminum compound range.  

It is noted that in addition to teaching the “less than 7 wt %” range of Al2O3, Hama further teaches narrower ranges, such as a narrowest range of 2 to 3 wt %, which are taught as preferable ranges at paragraph [023].  However, Hamas Figure 1 suggests that desirable conductivity is achieved for the entirety of the “less than 7 wt%”, which is the broadest desirable range taught by Hamas.  Accordingly the disclosure by Hama of narrower desirable ranges does not take away from the obviousness of selecting values within the broadest disclosed range.  See also MPEP 2123 II which clarifies that preferred embodiments do not constitute a teaching away from a broad disclosure.  

*As to the above mentioned finding that no criticality has been demonstrated for the 100 to 1000 ppm claimed range in the context of the instant invention, it is further noted that applicant’s Table 1 provides evidence tending to demonstrate a range of between 180 and 710 ppm as desirable in terms of ionic conductivity compared to 50 ppm, 1100 ppm, and 11000 ppm aluminum additive; however, this evidence is tied to i) the solid electrolyte being Li7-a-2bPS6-a-bXa, wherein X is chlorine or a combination of chlorine and bromine, a = 1.4 or 1.6 and b = 0, in the notation of the compositional formula given in applicant’s paragraph [0015], and ii) the additive aluminum provided by Al2O3, specifically.  Therefore, Table 1 only provides evidence corresponding to an embodiment of applicant’s invention which is significantly narrower in scope than the claims.


Regarding claim 12, Utsuno remains as applied to claim 9.  Utsuno further teaches the solid electrolyte having a lithium ion conductivity of 4.0 mS/cm or greater (paragraph [0030, 0098]).

Regarding claim 13, Utsuno remains as applied to claim 9.  Utsuno further teaches an electrode mixture containing the sulfide solid electrolyte according to claim 9 and an active material (paragraph [0076-0077]).

Regarding claim 14, Utsuno remains as applied to claim 9.  Utsuno further teaches a solid electrolyte layer containing the sulfide solid electrolyte according to claim 9 (paragraph [0076-0077]).

Regarding claim 15, Utsuno remains as applied to claim 9.  Utsuno further teaches an all-solid-state battery containing the sulfide solid electrolyte according to claim 9 (paragraphs [0003, 0076-0077]).

Regarding claims 20-21, Utsuno remains as applied to claim 9.  Utsuno further teaches wherein the sulfide solid electrolyte comprises a halogen element such as fluorine or chlorine (“X” of Lia(P1-zMz)SbXc at paragraph [0042] is a halogen element such as fluorine or chlorine as described in paragraphs [0043]).

Regarding claim 22, Utsuno remains as applied to claim 20.  Utsuno further teaches wherein the molar ratio of the halogen element to lithium ion conductive material is a value lying within the range of 0.4 to 2.2 (paragraph [0016] suggests a “c” parameter of about 0<c<2.25, with “c” corresponding to the mole of halogen per mole of compound in view of 1 mole of phosphorous per mole of compound; see also the examples of Table 1 which appears to teach values lying within the claimed range)

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Utsuno (US 2018/0069262) in view of Hama (JP 2015-076316; citations taken from machine translation) and Utsuno2 (US 2020/0220208).
Regarding claim 23-25, Utsuno remains as applied to claim 9.  Utsuno does not appear to teach the average particle diameter D50 being between 0.5 and 10 μm.
In the battery art, Hama teaches the average particle diameter D50 being between 0.1 and 50 μm (paragraph [0033]).  
In the battery art, Utsuno2 teaches a sulfide solid electrolyte, wherein the sulfide solid electrolyte is preferably configured to have a volume-based diameter of 0.1 to 10 μm (paragraph [0049]) for example, 3 μm (paragraph [0209]).  See also the examples of Table 5 and 7 which suggest that particle diameters within the claimed range have been used to provide desirable capacity retention.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the Utsuno particles to have a diameter within the range of 0.5 to 10 μm, since such a diameter range is taught as desirable by Utsuno2 including useful in the production of a material providing desirable capacity retention as taught by the Utsuno2 examples.  

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed: JP 2015-048280A; JP 2011-181495; US 2009/0142669; US 2014/0038058; US 2019/0051932.
Holme (US 2015/0099188) -in the battery art, Holme teaches that doping of a first compound with alumina [an aluminum compound] results in incorporation of aluminum within the lattice of the original compound.  Thus, doping of the first compound with aluminum or with alumina may be functionally equivalent means of providing aluminum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723